DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 7 and 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Election/Restriction
 	Applicant’s election without traverse of claim(s) 1-7 in the reply filed 08/27/2021 is acknowledged. Claim(s) 8-20 are withdrawn from consideration. New claim(s) 21-33 have been added that are similar to claim(s) 1-7.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

 	Claim(s) 1, 4-6, 21, 24-26, and 28, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0146069 A1) (cited in IDS) in view of LG – R2-1818098 (cited in IDS).

Regarding claim 1, Chen discloses An apparatus for performing random access procedures of a user equipment device (UE) (Fig. 5: UE 510 performs RACH procedure), the apparatus comprising:
a processor configured to cause the UE to ([0016]: UE comprises at least one processor):
receive, from a base station, random access (RA) configuration information (Fig. 5, [0114]: UE receives broadcasted configuration for 2-step RA procedure from a base station), wherein the RA configuration information specifies ([0114]: broadcasted configuration):
a first configuration for 2-step RA ([0114]: broadcasted configuration for 2-step RA procedure); and
condition configuration information ([0114]: “Similar to Fig. 4, the base station 520 may broadcast … the configuration parameters for a 2-step RA procedure”. [0110]: the parameters of 2-step RA procedure includes rsrp-Threshold);
determine a condition (Fig. 5, [0116]: UE determines RA triggering event. [0057]: RA procedure is triggered based on detected RSRP value), wherein the condition comprises that a measured reference signal received power (RSRP) is greater than a threshold ([0057]: the detected RSRP value exceeds a RSRP threshold value);
determine, based on the condition and the condition configuration information, to perform 2-step RA ([0058]: UE determines to perform 2-step RA procedure when detected RSRP value is ;
transmit, to the base station, a first message (MsgA) of 2-step RA according to the first configuration for 2-step RA (Fig. 5, [0116]: UE transmits MsgA to base station. [0072]: MsgA is part of 2-step RA procedure. [0114]: broadcasted configuration for 2-step RA procedure);
determine that at least one fallback criterion is satisfied (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI); and 
fallback to 4-step RA in response to the determination that the at least one fallback criterion is satisfied (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI).
Chen does not disclose, but LG discloses simultaneously monitor for a second message (MsgB) of 2-step RA and a second message (Msg2) of 4-step RA (pg. 3: UE monitors both msg2 of 4-step RA and msgB of 2-step RA);
determine, based on the simultaneous monitoring, that the at least one fallback criterion is satisfied (pg. 3: based on monitoring for both msg2 and msgB, UE performs fallback to 4-step RACH with successfully received preamble); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when performing fallback to 4-step RA procedure based on a match of RA preamble identifier, as taught by Chen, to monitor both msg2 and msgB and perform fallback to 4-step RACH when receiving the preamble, as taught by LG.
Doing so allows the UE to perform fallback to 4-step RACH to transmit MSG3 when the gNB does not receive the msgA-payload or contention resolution of 2-step RACH based on whether the UE receives msg2 or msgB (LG: pgs. 2-3 and Fig. 1a-b).

Regarding claim 4, Chen in view of LG discloses all features of claim 1 as outlined above. 
Chen further discloses wherein the at least one fallback criterion specifies a message for indicating a fallback ([0116]: MsgB includes fallback information, so that UE matches the RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI),
wherein, to determine that the at least one fallback criterion is satisfied, the processor is further configured to cause the UE to (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI):
receive, from the base station, the message for indicating a fallback ([0116]: UE receives MsgB from base station which includes fallback information, see also [0098]).

Regarding claim 5, Chen in view of LG discloses all features of claim 4 as outlined above. 
Chen does not disclose, but LG further discloses wherein the message for indicating a fallback includes a second message (Msg2) of 4-step RA (pg. 3: msg2 for the fall-back to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE when performing fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB, as taught by Chen, to perform fallback based on a msg2 for fall-back to 4-step RACH, as taught by LG.
Doing so allows the UE to perform fallback to 4-step RACH to transmit MSG3 when the gNB does not receive the msgA-payload based on whether the UE receives msg2 (LG: pgs. 2-3 and Fig. 1a-b).

Regarding claim 6, Chen in view of LG discloses all features of claim 4 as outlined above. 
wherein, to fallback to 4-step RA, processor is further configured to cause the UE to (Fig. 5: fallback procedure is performed by UE):
transmit, to the base station, a third message (Msg3) of 4-step RA (Fig. 5, [0116]: UE transmits Msg3 of 4-step RA procedure to base station).

Regarding claim 21, Chen discloses A user equipment device (UE) (Fig. 5: UE 510), comprising:
a radio ([0016]: UE is capable of receiving RA configuration. Note: in order to receive a message, the UE has an antenna (=radio)); and 
a processor operably connected to the radio and configured to cause the UE to ([0016]: UE comprises at least one processor configured to receive RA configuration. Note: in order to receive a message, the UE has an antenna (=radio)):
receive, from a base station, random access (RA) configuration information (Fig. 5, [0114]: UE receives broadcasted configuration for 2-step RA procedure from a base station), wherein the RA configuration information specifies ([0114]: broadcasted configuration):
a first configuration for 2-step RA ([0114]: broadcasted configuration for 2-step RA procedure); and
condition configuration information ([0114]: “Similar to Fig. 4, the base station 520 may broadcast … the configuration parameters for a 2-step RA procedure”. [0110]: the parameters of 2-step RA procedure includes rsrp-Threshold);
determine a condition (Fig. 5, [0116]: UE determines RA triggering event. [0057]: RA procedure is triggered based on detected RSRP value), wherein the condition comprises that a measured reference signal received power (RSRP) is greater than a threshold ([0057]: the detected RSRP value exceeds a RSRP threshold value);
determine, based on the condition and the condition configuration information, to perform 2-step RA ([0058]: UE determines to perform 2-step RA procedure when detected RSRP value is greater than RSRP threshold value. Fig. 5, [0116]: when RA procedure is triggered, UE transmits MsgA. [0072]: MsgA is part of 2-step RA procedure);
transmit, to the base station, a first message (MsgA) of 2-step RA according to the first configuration for 2-step RA (Fig. 5, [0116]: UE transmits MsgA to base station. [0072]: MsgA is part of 2-step RA procedure. [0114]: broadcasted configuration for 2-step RA procedure);
determine that at least one fallback criterion is satisfied (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI); and 
fallback to 4-step RA in response to the determination that the at least one fallback criterion is satisfied (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI).
Chen does not disclose, but LG discloses simultaneously monitor for a second message (MsgB) of 2-step RA and a second message (Msg2) of 4-step RA (pg. 3: UE monitors both msg2 of 4-step RA and msgB of 2-step RA);
determine, based on the simultaneous monitoring, that the at least one fallback criterion is satisfied (pg. 3: based on monitoring for both msg2 and msgB, UE performs fallback to 4-step RACH with successfully received preamble); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when performing fallback to 4-step RA procedure based on a match of RA preamble identifier, as taught by Chen, to monitor both msg2 and msgB and perform fallback to 4-step RACH when receiving the preamble, as taught by LG.


Regarding claim 24, Chen in view of LG discloses all features of claim 21 as outlined above. 
Chen further discloses wherein the at least one fallback criterion specifies a message for indicating a fallback ([0116]: MsgB includes fallback information, so that UE matches the RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI),
wherein, to determine that the at least one fallback criterion is satisfied, the processor is further configured to cause the UE to (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI):
receive, from the base station, the message for indicating a fallback ([0116]: UE receives MsgB from base station which includes fallback information, see also [0098]).

Regarding claim 25, Chen in view of LG discloses all features of claim 24 as outlined above. 
Chen does not disclose, but LG further discloses wherein the message for indicating a fallback includes a second message (Msg2) of 4-step RA (pg. 3: msg2 for the fall-back to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE when performing fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB, as taught by Chen, to perform fallback based on a msg2 for fall-back to 4-step RACH, as taught by LG.
Doing so allows the UE to perform fallback to 4-step RACH to transmit MSG3 when the gNB does not receive the msgA-payload based on whether the UE receives msg2 (LG: pgs. 2-3 and Fig. 1a-b).

Regarding claim 26, Chen in view of LG discloses all features of claim 24 as outlined above. 
Chen further discloses wherein, to fallback to 4-step RA, processor is further configured to cause the UE to (Fig. 5: fallback procedure is performed by UE):
transmit, to the base station, a third message (Msg3) of 4-step RA (Fig. 5, [0116]: UE transmits Msg3 of 4-step RA procedure to base station).

Regarding claim 28, Chen discloses A method (Fig. 5), comprising:
at a user equipment device (UE) (Fig. 5: UE):
receiving, from a base station, random access (RA) configuration information (Fig. 5, [0114]: UE receives broadcasted configuration for 2-step RA procedure from a base station), wherein the RA configuration information specifies ([0114]: broadcasted configuration):
a first configuration for 2-step RA ([0114]: broadcasted configuration for 2-step RA procedure); and
condition configuration information ([0114]: “Similar to Fig. 4, the base station 520 may broadcast … the configuration parameters for a 2-step RA procedure”. [0110]: the parameters of 2-step RA procedure includes rsrp-Threshold);
determining a condition (Fig. 5, [0116]: UE determines RA triggering event. [0057]: RA procedure is triggered based on detected RSRP value), wherein the condition comprises that a measured reference signal received power (RSRP) is greater than a threshold ([0057]: the detected RSRP value exceeds a RSRP threshold value);
determining, based on the condition and the condition configuration information, to perform 2-step RA ([0058]: UE determines to perform 2-step RA procedure when detected RSRP value is ;
transmitting, to the base station, a first message (MsgA) of 2-step RA according to the first configuration for 2-step RA (Fig. 5, [0116]: UE transmits MsgA to base station. [0072]: MsgA is part of 2-step RA procedure. [0114]: broadcasted configuration for 2-step RA procedure);
determining that at least one fallback criterion is satisfied (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI); and 
falling back to 4-step RA in response to the determination that the at least one fallback criterion is satisfied (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI).
Chen does not disclose, but LG discloses simultaneously monitoring for a second message (MsgB) of 2-step RA and a second message (Msg2) of 4-step RA (pg. 3: UE monitors both msg2 of 4-step RA and msgB of 2-step RA);
determining, based on the simultaneous monitoring, that the at least one fallback criterion is satisfied (pg. 3: based on monitoring for both msg2 and msgB, UE performs fallback to 4-step RACH with successfully received preamble); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when performing fallback to 4-step RA procedure based on a match of RA preamble identifier, as taught by Chen, to monitor both msg2 and msgB and perform fallback to 4-step RACH when receiving the preamble, as taught by LG.


Regarding claim 31, Chen in view of LG discloses all features of claim 28 as outlined above. 
Chen further discloses wherein the at least one fallback criterion specifies a message for indicating a fallback ([0116]: MsgB includes fallback information, so that UE matches the RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI),
wherein, to determine that the at least one fallback criterion is satisfied, the method comprises (Fig. 5, [0116]: UE performs fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB with transmitted preamble index and a Temporary C-RNTI):
receiving, from the base station, the message for indicating a fallback ([0116]: UE receives MsgB from base station which includes fallback information, see also [0098]).

Regarding claim 32, Chen in view of LG discloses all features of claim 31 as outlined above. 
Chen does not disclose, but LG further discloses wherein the message for indicating a fallback includes a second message (Msg2) of 4-step RA (pg. 3: msg2 indicates fall-back to 4-step RACH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE when performing fallback to 4-step RA procedure based on a match of RA preamble identifier contained in MsgB, as taught by Chen, to perform fallback based on a msg2 for fall-back to 4-step RACH, as taught by LG.
Doing so allows the UE to perform fallback to 4-step RACH to transmit MSG3 when the gNB does not receive the msgA-payload based on whether the UE receives msg2 (LG: pgs. 2-3 and Fig. 1a-b).


Chen further discloses wherein, to fallback to 4-step RA, the method comprises (Fig. 5: fallback procedure is performed by UE):
transmitting, to the base station, a third message (Msg3) of 4-step RA (Fig. 5, [0116]: UE transmits Msg3 of 4-step RA procedure to base station).

	Claim(s) 2-3, 22-23, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0146069 A1) (cited in IDS) in view of LG – R2-1818098 (cited in IDS) and Lei et al. (US 2020/0260485 A1).

Regarding claim 2, Chen in view of LG discloses all features of claim 1 as outlined above. 
Chen in view of LG does not disclose, but Lei discloses wherein the at least one fallback criterion specifies a duration of a RA response window (Fig. 3, [0108]-[0109]: UE 115-b sends first message of two-step RA procedure and starts a fallback timer with a time window 310 to monitor a RAR message. [0115]: the fallback timer is used by the UE to perform fallback procedure when the UE does not receive RAR message by the end of the time window 310), wherein, to determine that the at least one fallback criterion is satisfied ([0115]: when the UE does not receive the RAR message by the end of the time window 310 of the fallback timer, the UE performs fallback procedure), the processor is further configured to cause the UE to ([0115], [0177]: the UE includes a processor to perform fallback procedure):
start a RA response window timer of the duration when the first message (MsgA) of 2-step RA is transmitted (Fig. 3, [0108]-[0109]: UE sends first message of two-step RA procedure and starts a fallback timer with a time window 310 to monitor a RAR message); and
determine that no RA response is received prior to expiration of the RA response window timer (Fig. 3, [0115]: UE does not receive the RAR message by the end of the time window 310 of the fallback timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE when performing fallback to 4-step RA procedure based on a matching, as taught by Chen, to determine whether a RAR message is received during a time window corresponding to a fallback timer which is started by the UE when sending a first message of the two-step procedure, and when no RAR message has been received by the end of the time window of the fallback timer, the UE performs fallback procedure, as taught by Lei.
Doing so allows the UE to perform fallback procedure and transmit Msg1 of the four-step RA procedure and thus avoid collision (Lei: Fig.3, [0116]).

Regarding claim 3, Chen in view of LG and Lei discloses all features of claim 2 as outlined above. 
Chen in view of LG does not disclose, but Lei discloses wherein, to fallback to 4-step RA, the processor is further configured to cause the UE to (Fig. 3, [0115]-[0116]: UE performs fallback procedure):
transmit, to the base station, a first message (Msg1) of 4-step RA (Fig. 3, [0116]-[0117]: UE transmits Msg1 of the four-step RA procedure to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when performing fallback, as taught by Chen, based on a time window of the fallback timer, and transmit a Msg1 of the four-step RA procedure to the base station, as taught by Lei.


Regarding claim 22, Chen in view of LG discloses all features of claim 21 as outlined above. 
Chen in view of LG does not disclose, but Lei discloses wherein the at least one fallback criterion specifies a duration of a RA response window (Fig. 3, [0108]-[0109]: UE 115-b sends first message of two-step RA procedure and starts a fallback timer with a time window 310 to monitor a RAR message. [0115]: the fallback timer is used by the UE to perform fallback procedure when the UE does not receive RAR message by the end of the time window 310), wherein, to determine that the at least one fallback criterion is satisfied ([0115]: when the UE does not receive the RAR message by the end of the time window 310 of the fallback timer, the UE performs fallback procedure), the processor is further configured to cause the UE to ([0115], [0177]: the UE includes a processor to perform fallback procedure):
start a RA response window timer of the duration when the first message (MsgA) of 2-step RA is transmitted (Fig. 3, [0108]-[0109]: UE sends first message of two-step RA procedure and starts a fallback timer with a time window 310 to monitor a RAR message); and
determine that no RA response is received prior to expiration of the RA response window timer (Fig. 3, [0115]: UE does not receive the RAR message by the end of the time window 310 of the fallback timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE when performing fallback to 4-step RA procedure based on a matching, as taught by Chen, to determine whether a RAR message is received during a time window corresponding to a fallback timer which is started by the UE when sending a first message of the two-step procedure, and when no RAR message has been received by 
Doing so allows the UE to perform fallback procedure and transmit Msg1 of the four-step RA procedure and thus avoid collision (Lei: Fig.3, [0116]).

Regarding claim 23, Chen in view of LG and Lei discloses all features of claim 22 as outlined above. 
Chen in view of LG does not disclose, but Lei discloses wherein, to fallback to 4-step RA, the processor is further configured to cause the UE to (Fig. 3, [0115]-[0116]: UE performs fallback procedure):
transmit, to the base station, a first message (Msg1) of 4-step RA (Fig. 3, [0116]-[0117]: UE transmits Msg1 of the four-step RA procedure to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when performing fallback, as taught by Chen, based on a time window of the fallback timer, and transmit a Msg1 of the four-step RA procedure to the base station, as taught by Lei.
Doing so allows the UE to avoid collision by sending a Msg1 of the four-step RA procedure because it uses scheduled resources (Lei: [0116]).

Regarding claim 29, Chen in view of LG discloses all features of claim 28 as outlined above. 
Chen in view of LG does not disclose, but Lei discloses wherein the at least one fallback criterion specifies a duration of a RA response window (Fig. 3, [0108]-[0109]: UE 115-b sends first message of two-step RA procedure and starts a fallback timer with a time window 310 to monitor a RAR message. [0115]: the fallback timer is used by the UE to perform fallback procedure when the , wherein, to determine that the at least one fallback criterion is satisfied ([0115]: when the UE does not receive the RAR message by the end of the time window 310 of the fallback timer, the UE performs fallback procedure), the method comprises:
starting a RA response window timer of the duration when the first message (MsgA) of 2-step RA is transmitted (Fig. 3, [0108]-[0109]: UE sends first message of two-step RA procedure and starts a fallback timer with a time window 310 to monitor a RAR message); and
determining that no RA response is received prior to expiration of the RA response window timer (Fig. 3, [0115]: UE does not receive the RAR message by the end of the time window 310 of the fallback timer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reprogram the UE when performing fallback to 4-step RA procedure based on a matching, as taught by Chen, to determine whether a RAR message is received during a time window corresponding to a fallback timer which is started by the UE when sending a first message of the two-step procedure, and when no RAR message has been received by the end of the time window of the fallback timer, the UE performs fallback procedure, as taught by Lei.
Doing so allows the UE to perform fallback procedure and transmit Msg1 of the four-step RA procedure and thus avoid collision (Lei: Fig.3, [0116]).

Regarding claim 30, Chen in view of LG and Lei discloses all features of claim 29 as outlined above. 
Chen in view of LG does not disclose, but Lei discloses wherein, to fallback to 4-step RA (Fig. 3, [0115]-[0116]: UE performs fallback procedure), comprises:
transmitting, to the base station, a first message (Msg1) of 4-step RA (Fig. 3, [0116]-[0117]: UE transmits Msg1 of the four-step RA procedure to the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when performing fallback, as taught by Chen, based on a time window of the fallback timer, and transmit a Msg1 of the four-step RA procedure to the base station, as taught by Lei.
Doing so allows the UE to avoid collision by sending a Msg1 of the four-step RA procedure because it uses scheduled resources (Lei: [0116]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/THE HY NGUYEN/              Examiner, Art Unit 2478